Citation Nr: 1519376	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-46 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a cardiac disability, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof.

3.  Entitlement to a rating higher than 30 percent for mitral valve prolapse with heart murmur. 

4.  Entitlement to an effective date prior to December 30, 2008, for the assignment of a 30 percent rating for mitral valve prolapse with heart murmur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1998 and had active duty for training from July 1998 to December 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for hypertension was denied in the July 2009 rating decision and addressed in the November 2009 statement of the case, and the Veteran timely perfected an appeal.  However, by an October 2013 rating decision, the RO granted service connection for hypertension.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, issues addressed herein are limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Board has recharacterized the Veteran's service connection claim for a heart attack more broadly to include any cardiac disability, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  

In a November 2009 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a statement associated the record in April 2015, the Veteran withdrew her hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

Subsequent to the most recent adjudication of the claims in a November 2013 Supplemental Statement of the Case, in January 2015, the Veteran submitted copies of her private medical records.  Neither the Veteran, nor her representative, waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, such is not relevant to the Veteran's claim decided herein.  Therefore, a remand for the RO' initial consideration is not warranted.

The issues of entitlement to service connection a cardiac disability, other than mitral valve prolapse with heart murmur, entitlement to an increased rating for mitral valve prolapse with heart murmur, and entitlement to an earlier effective date for the assignment of the 30 percent rating for mitral valve prolapse are addressed in the REMAND portion of the decision below.


FINDING OF FACT

High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSION OF LAW

The criteria for entitlement to service connection for high cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in January 2009 satisfied the duty to notify provisions with respect to service connection for high cholesterol, and notified the Veteran of the criteria pertinent to the establishment of an effective date and disability rating.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim decided herein.  As discussed below, elevated cholesterol is not a disability for which service connection may be granted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, a VA examination is not warranted for this claim.

The Board finds the record as it stands includes adequate evidence to allow the Board to adjudicate the issue decided herein.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran.  As such, appellate review may proceed without prejudice to the Veteran. 

  High Cholesterol

The Veteran contends that service connection is warranted for high cholesterol. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hypercholesterolemia is defined as excess of cholesterol in the blood.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

While the medical evidence of record demonstrates that the Veteran has a current diagnosis of hyperlipidemia, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  In sum, elevated cholesterol is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for high cholesterol is not warranted, nor is there any possibility that any medical records or other evidence would change this determination.  As such, the preponderance of the evidence is against the claim for service connection for high cholesterol, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for high cholesterol is denied.


REMAND

While the Board regrets the delay, additional development is needed with respect to the Veteran's remaining claims.

The Veteran seeks service connection for a cardiac disorder other than her service-connected mitral valve prolapse with heart murmur and hypertension disabilities.  Specifically, she claims that she has an additional cardiac condition related to a heart attack she reportedly suffered during service, and thus seeks service connection for the residuals thereof.  However, it is unclear from the medical evidence currently of record whether she has an additional cardiac disability for which service connection should be granted.  

As to this, the Veteran underwent a VA heart conditions examination in February 2012, during which she reported that she suffered a heart attack during service in 1994.  In reviewing the evidence of record, the examiner noted that the Veteran was evaluated for chest pain in 1994, but stated no evidence of coronary artery disease or myocardial infarction was found.  The examiner further noted that another episode of chest pain in 1994 was diagnosed as costochondritis.  The only diagnosis endorsed by the February 2012 VA heart examiner was valvular heart disease.  However, the examiner did not address the other cardiac diagnosis of coronary artery disease reflected in the Veteran's medical records, or provide an opinion as to whether any diagnosed cardiac disorder, other than mitral valve prolapse and hypertension, is related to the Veteran's military service.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2012 VA examination does not adequately address the nature and etiology of all of the diagnoses pertinent to the Veteran's claim.  Therefore, the Board finds a new examination is warranted to determine if the Veteran had a cardiac disability, other than mitral valve prolapse or hypertension, and to obtain a nexus opinion for such.  

Regarding the increased rating claim, the Veteran was last afforded an examination for her service-connected mitral valve prolapse disability in February 2012.  When the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
In a statement associated the record in April 2015, the Veteran reported she was experiencing increased symptoms of shortness of breath, blood pressure, dizziness and fatigue associated with her cardiac disability.  Thus, as the severity of the Veteran's symptoms related to her mitral valve prolapse with heart murmur may have worsened, a new VA examination is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

Additional efforts must also be undertaken to obtain the Veteran's outstanding medical records with respect to the cardiac disorder claims.  In January 2015, the Veteran submitted a private treatment record, dated in December 2014, from Scott & White Healthcare.  However, the records of any additional treatment from this private provider have not yet been obtained.  The evidence of record also does not include the Veteran's VA medical records showing the treatment or assessment of her cardiac disorders since July 2013.  Thus, while on remand, the RO must take appropriate action to obtain the Veteran's outstanding VA and private medical records, to include the records from Scott & White Healthcare or any other provider she identifies.  

Finally, the Board must defer adjudication of the issue of entitlement to an effective date prior to December 30, 2008, for the assignment of a 30 percent rating for mitral valve prolapse as the issue is inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the claims on appeal, to include the Veteran's VA treatment records dated from July 2013 and private medical records from Scott & White Healthcare.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination to determine the nature and etiology of the claimed cardiac disability, other than mitral valve prolapse and hypertension, as well as the current severity of her service-connected mitral valve prolapse disability.  The entire electronic files must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.   

The RO should ensure that the examiner provides all information required for rating purposes.

The examiner should also identify all cardiac related disorders present during the period of the claim, other than mitral valve prolapse with heart murmur and hypertension, to include a heart attack or residuals thereof and determine whether it is at least as likely as not (50 percent probability or more) that the identified disorder was present in service, was caused by service, or is otherwise related to service.  

If additional cardiac disabilities, other than mitral valve prolapse with heart murmur and hypertension are diagnosed and cannot be clinically distinguished from manifestations of service-connected mitral valve prolapse disability, such should be stated in the examination report, and all cardiac manifestations should be considered in combination.

The examiner should also specifically address the December 2014 private treatment record which reported the Veteran had heart failure or had a history of heart failure and noted heart failure under the problem list.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


